Name: 82/72/EEC: Council Decision of 3 December 1981 concerning the conclusion of the Convention on the conservation of European wildlife and natural habitats
 Type: Decision
 Subject Matter: natural environment;  environmental policy;  European construction
 Date Published: 1982-02-10

 10.2.1982 EN Official Journal of the European Communities L 38/1 COUNCIL DECISION of 3 December 1981 concerning the conclusion of the Convention on the conservation of European wildlife and natural habitats (82/72/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas a programme of action of the European Communities on the environment was adopted by the declaration of 22 November 1973 (3), and supplemented by the resolution of 17 May 1977 (4); whereas the aim of an environment policy in the Community, as defined in these acts, is to improve the setting and quality of life and the surroundings and living conditions of the peoples of the Community; whereas to this end it is, in particular, necessary to ensure the sound management of resources and of the natural environment and avoid any exploitation of them which causes significant damage to the ecological balance; whereas, further, common solutions to environment problems with States outside the Community should be sought, particularly in international organizations; Whereas, as part of the Community programme of action on the environment, the Council adopted Directive 79/409/EEC on the conservation of wild birds (5), which covers the protection, management and control of these species and lays down rules for their exploitation; Whereas the Community has participated in negotiations within the Council of Europe for a Convention on the conservation of European wildlife and natural habitats; whereas that Convention was signed on 19 September 1979; Whereas participation by the Community in the implementation of the said Convention is necessary in order to attain one of the objectives of the Community; whereas the powers necessary for this end are not provided for by the Treaty, other than Article 235 thereof; Whereas the Community will take part in such implementation by exercising the powers resulting from existing common rules and those acquired by it by virtue of future acts adopted by the Council as well as by making use of the results of Community action (research  exchange of information) undertaken in the areas concerned; Whereas it is necessary for the Community to approve the said Convention; Whereas the conditions of life for wild flora and fauna in Greenland are fundamentally different from those of wild flora and fauna in the other regions of the Community because of the general circumstances and in particular the climate, the low density of population and the exceptional size and geographical situation of the island; whereas, because of this fact, the Council has already had to exclude Greenland from the scope of the Directive on the conservation of wild birds; whereas therefore Greenland should also be excluded from the scope of the Convention, HAS DECIDED AS FOLLOWS: Article 1 The Convention on the conservation of European wildlife and natural habitats is hereby approved on behalf of the European Economic Community. The text of the Convention is annexed to this Decision. Article 2 The President of the Council shall deposit the instrument of approval as provided for in Article 19 of the Convention (6) for the territories in which the Treaty establishing the European Economic Community is applied under the conditions laid down in that Treaty, with the exception of Greenland. Done at Brussels, 3 December 1981. For the Council The President T. KING (1) OJ No C 175, 14. 7. 1980, p. 17. (2) OJ No C 53, 3. 3. 1980, p. 50. (3) OJ No C 112, 20. 12. 1973, p. 1. (4) OJ No C 139, 13. 6. 1977, p. 1. (5) OJ No L 103, 25. 4. 1979, p. 1. (6) The date of entry into force of the Convention will be published in the Official Journal of the European Communities by the General Secretariat of the Council.